DETAILED ACTION
This office action is in response to communication filed on February 16, 2022.

Response to Amendment
Amendments filed on February 16, 2022 have been partially entered. 
The specification has been amended.
Replacement sheets have been filed in response to the objections to the drawings raised in the previous office action (mailed on 11/24/2021). A petition for entry of these replacement sheets was filed on 02/16/2022, however, the petition was dismissed by the Office in the communication mailed on 07/21/2022. 
Claims 1-6, 9-12, 14-15 and 18 has been amended.
Claims 1-19 have been examined.

Response to Arguments
Applicant’s arguments, see Remarks (p. 8), filed on 02/16/2022, with respect to the objections to the drawings have been fully considered. In view of the petition decision mailed on 07/21/2022, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 8), filed on 02/16/2022, with respect to the objection to the specification have been fully considered. In view of the amendments, the objection has been withdrawn. 

Applicant’s arguments, see Remarks (p. 8), filed on 02/16/2022, with respect to the objections to claims 2-6, 9-15 and 18 have been fully considered. In view of the amendments, the objections have been withdrawn. 

Applicant’s arguments, see Remarks (p. 8-10), filed on 02/16/2022, with respect to the rejections of claims 1-19 under 35 U.S.C. 103 have been fully considered. In view of the amendments, the rejections have been withdrawn. 

Drawings
The drawings were received on 02/16/2022.  These drawings are not acceptable as indicated in the communication mailed on 07/21/2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim language “pixelating the layered earth models to thereby generate a plurality of pixelated models” should read “pixelating the plurality of layered earth models to thereby generate a plurality of pixelated models”.
 Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  
Claim language “The method as defined in claim 1, wherein generating the pixelated model comprises” should read “The method as defined in claim 1, wherein generating the plurality of pixelated models comprises”.
Claim language “the final pixelated model being the pixelated model that most closely matches the reference pixelated model” should read “the final pixelated model being a pixelated model that most closely matches the reference pixelated model”.
 Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  
Claim language “The method as defined in claim 1, wherein generating the pixelated model comprises: generating a plurality of pixelated models;” should read “The method as defined in claim 1, wherein generating the plurality of pixelated models comprises: .
 Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  
Claim language should read “The method as defined in claim 1, wherein: the plurality of layered earth models comprise layers defined by bed boundaries, each layer representing a resistivity value of the subterranean formation; and the plurality of pixelated models comprise pixels which correspond to the layers, each pixel representing the resistivity value of a corresponding layer”.
 Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  
Claim language “pixelating the layered earth models to thereby generate a plurality of pixelated models” should read “pixelating the plurality of layered earth models to thereby generate a plurality of pixelated models”.
 Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  
Claim language “The system as defined in claim 10, wherein generating the pixelated model comprises: generating a plurality of pixelated models;” should read “The system as defined in claim 10, wherein generating the plurality of pixelated models comprises: 
Claim language “the final pixelated model being the pixelated model that most closely matches the reference pixelated model” should read “the final pixelated model being a pixelated model that most closely matches the reference pixelated model”.
 Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  
Claim language “The system as defined in claim 10, wherein generating the pixelated model comprises: generating a plurality of pixelated models;” should read “The system as defined in claim 10, wherein generating the plurality of pixelated models comprises: .
 Appropriate correction is required.

Claim 15 is objected to because of the following informalities:  
Claim language “the layered earth model comprises layers defined by bed boundaries” should read “the plurality of layered earth models comprise layers defined by bed boundaries”.
Claim language “the pixelated model comprises pixels which correspond to the layers” should read “the plurality of pixelated models comprise comprises pixels which correspond to the layers”.
 Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  
Claim language should read “A non-transitory computer-readable medium comprising instructions which, when executed by at least one processor, causes the at least one processor to perform the method of claim 1”.
 Appropriate correction is required.

Examiner’s Note
Claims 1-19 were evaluated for patent eligibility under 35 U.S.C. 101 using the SUBJECT MATTER ELIGIBILITY TEST FOR PRODUCTS AND PROCESSES described in the 2019 Revised Patent Subject Matter Eligibility Guidance to determine patent eligibility under 35 U.S.C. 101. 
Regarding claim 1, the examiner submits that under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance for evaluating claims for eligibility under 35 U.S.C. 101, the claim is to a process (method), which is one of the statutory categories of invention.

Continuing with the analysis, under Step 2A - Prong One of the test:
the limitation “performing a distance-to-bed-boundary (“DTBB”) inversion process on the logging data to thereby generate a plurality of layered earth models each corresponding to the same wellbore depth” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (e.g., inversion, see patent application publication at [0003]) to obtain additional information (i.e., a plurality of layered earth models). Except for the recitation of the type of data being evaluated (i.e., logging data), the limitation in the context of this claim mainly refers to applying mathematical concepts to manipulate the collected data.
the limitation “pixelating the layered earth models to thereby generate a plurality of pixelated models” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (e.g., pixelation, see patent application publication at [0028]-[0029]) to obtain additional information (i.e., a plurality of pixelated models). Except for the recitation of the type of data being evaluated (i.e., layered earth model), the limitation in the context of this claim mainly refers to applying mathematical concepts to manipulate data.
the limitation “comparing the plurality of pixelated models” is a process that, under its broadest reasonable interpretation, covers performance of the limitation using mathematical concepts (e.g., comparison, see patent application publication at [0029]). Except for the recitation of the type of data being evaluated (i.e., plurality of pixelated models), the limitation in the context of this claim mainly refers to applying mathematical concepts to manipulate data.

Furthermore, under Step 2A - Prong Two of the test, the claim recites: 
“A method for modeling a subterranean formation”, which generally links the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)),
“acquiring logging data representing formation resistivity along a wellbore, the logging data being acquired at a same wellbore depth” which adds extra-solution activities (e.g., mere data gathering, source/type of data to be manipulated) (see MPEP 2106.05(g)), and
“determining one or more formation characteristics,” which integrates the judicial exception into a practical application by reflecting an improvement to other technology or technical field (e.g., determining formation characteristics). 
Therefore, these additional elements, when considered individually and in combination, integrate the judicial exception into a practical application. The claim is eligible at Prong Two of the Revised Step 2A (see 2019 Revised Patent Subject Matter Eligibility Guidance – Revised Step 2A, see also MPEP 2106.05(b)).

Similarly, independent claim 10 is directed to patent eligible subject matter as explained above with regards to claim 1.

Regarding the dependent claims 2-9 and 11-19, they were found to be patent eligible under 35 U.S.C. 101 by incorporating the eligible subject matter of their corresponding independent claims.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1.  
Thiel (US 20180321415 A1) discloses:
A method (Fig. 10) for modeling a subterranean formation ([0007]: methods for characterizing subterranean formations are presented), comprising: 
acquiring logging data representing formation resistivity along a wellbore, the logging data being acquired at a same wellbore depth (Fig. 10, item 1002, [0119]: electromagnetic logging measurements along a portion of a borehole are performed to obtain electromagnetic data (which implies logging data being obtained at a same wellbore depth), the electromagnetic data being representative of the formation resistivity (see [0002]-[0003], [0056])); 
performing an inversion process on the logging data to thereby generate a plurality of layered earth models each corresponding to the same wellbore depth (Fig. 10, item 1004, [0120]: the electromagnetic data is processed to generate a plurality of one dimensional formation models by performing inversion); 
pixelating the layered earth models to thereby generate a plurality of pixelated models (Fig. 10, item 1006, [0121]: a two dimensional pixel grid is determined using the plurality of one dimensional formation models); and 
determining one or more formation characteristics (Fig. 10, item 1008, [0122]: the two dimensional pixel grid is used to determine a two dimensional model of the formation, which is used to determine formation characteristics (see [0039] and [0059])).

Regarding the inversion process is a distance-to-bed-boundary (“DTBB”) inversion process, Omeragic (US 6594584 B1) teaches:
“In one embodiment of the invention, an initial model is developed for use in an inversion process. One example of such an initial model is shown in FIG. 1. Earth formations surrounding a wellbore are shown as a series of layers or strata generally at i-3, i-2, i-1, i, and i+1. Boundaries between contiguous ones of the layers are shown respectively at b1, b2, b3 and b4. In the initial model, physical properties of the individual layers in the model can include, for example, (conductivity) resistivity of each layer, the thickness of each layer, and a selected number of layers above and below the layer of interest” (col. 4, lines 24-34: a distance-to-bed-boundary inversion process (see col. 8, lines 62-64) uses an initial layered model (see Fig. 1) of resistivity in each layer in order to accurately represent the earth formation (see col. 7, lines 24-34; see also Thiel at [0059] regarding the inversion techniques described in Omeragic being incorporated by reference in their entireties)).

Thiel (US 20180321415 A1) also teaches:
“FIG. 8 illustrates the blending of a plurality of approximate 2D formation models 600, 600(2), 600(4) in accordance with various embodiments of two dimensional pixel-based inversion. In one possible aspect, approximate 2D formation models 600, 600(2), 600(4) are projected onto the THL-TVD plane formed by THL axis 402 and TVD axis 404 such that domains of contiguous approximate 2D formation models 600, 600(2), 600(4) can overlap in overlap regions 802, 802(2). The portions of approximate 2D formation models 600, 600(2), 600(4) in the overlap regions 802, 802(2) can be blended such that a smooth and continuous composite approximate two dimensional (2D) formation model 804 can be generated. Blending can be performed using, for example, linear horizontal distance based weighted averaging of approximate 2D formation models 600, 600(2), 600(4) in overlap regions 802, 802(2)” ([0102]: blending of multiple formation models uses techniques such as weighted averaging to generate a smooth and continuous formation model to obtain formation parameters (see [0039]; see also [0125]-[0127])); and
“Also, compared with the techniques used in associated with approximate 2D inversion, in full 2D inversion the response of each pixel column 902 is not independent of the response of the other columns 902, so λthl and λtvd correlate and the condition of λthl > λtvd enforced in approximate 2D inversion may be disregarded in full 2D inversion” ([0111]: response in each pixel column depends on responses of other pixel columns (analogous to reference pixelated model)).

The prior art of record, taken individually or in combination, fail to teach or suggest:
“comparing the plurality of pixelated models to determine one or more formation characteristics,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claim 10. 
Thiel (US 20180321415 A1) discloses:
A system (Fig. 1) for modeling a subterranean formation ([0010]: systems for characterizing subterranean formations are presented), comprising: 
a logging assembly (Fig. 1, item 130 – “equipment”) having one or more sensors positioned thereon to acquire resistivity measurements ([0028], [0030]-[0034]: a drill bit includes a bottom-hole assembly having equipment such as LWD module and MWD module, which include sensors to obtain measurements representative of the formation resistivity (see [0002]-[0003], [0056])); and
processing circuitry (Fig. 1, item 144 – “logging and control”) coupled to the one or more sensors and operable to perform a method (Fig. 10, [0036]: logging and control system receives and process information from equipment, which implies that the logging and control system is coupled to the sensors in the equipment) comprising: 
acquiring logging data representing formation resistivity along a wellbore, the logging data being acquired at a same wellbore depth (Fig. 10, item 1002, [0119]: electromagnetic logging measurements along a portion of a borehole are performed to obtain electromagnetic data (which implies logging data being obtained at a same wellbore depth), the electromagnetic data being representative of the formation resistivity (see [0002]-[0003], [0056])); 
performing an inversion process on the logging data to thereby generate a plurality of layered earth models each corresponding to the same wellbore depth (Fig. 10, item 1004, [0120]: the electromagnetic data is processed to generate a plurality of one dimensional formation models by performing inversion); 
pixelating the layered earth models to thereby generate a plurality of pixelated models (Fig. 10, item 1006, [0121]: a two dimensional pixel grid is determined using the plurality of one dimensional formation models); and 
determine one or more formation characteristics (Fig. 10, item 1008, [0122]: the two dimensional pixel grid is used to determine a two dimensional model of the formation, which is used to determine formation characteristics (see [0039] and [0059])).

Regarding the inversion process is a distance-to-bed-boundary (“DTBB”) inversion process, Omeragic (US 6594584 B1) teaches:
“In one embodiment of the invention, an initial model is developed for use in an inversion process. One example of such an initial model is shown in FIG. 1. Earth formations surrounding a wellbore are shown as a series of layers or strata generally at i-3, i-2, i-1, i, and i+1. Boundaries between contiguous ones of the layers are shown respectively at b, b, b and b. In the initial model, physical properties of the individual layers in the model can include, for example, (conductivity) resistivity of each layer, the thickness of each layer, and a selected number of layers above and below the layer of interest” (col. 4, lines 24-34: a distance-to-bed-boundary inversion process (see col. 8, lines 62-64) uses an initial layered model (see Fig. 1) of resistivity in each layer in order to accurately represent the earth formation (see col. 7, lines 24-34; see also Thiel at [0059] regarding the inversion techniques described in Omeragic being incorporated by reference in their entireties)).

Thiel (US 20180321415 A1) also teaches:
“FIG. 8 illustrates the blending of a plurality of approximate 2D formation models 600, 600(2), 600(4) in accordance with various embodiments of two dimensional pixel-based inversion. In one possible aspect, approximate 2D formation models 600, 600(2), 600(4) are projected onto the THL-TVD plane formed by THL axis 402 and TVD axis 404 such that domains of contiguous approximate 2D formation models 600, 600(2), 600(4) can overlap in overlap regions 802, 802(2). The portions of approximate 2D formation models 600, 600(2), 600(4) in the overlap regions 802, 802(2) can be blended such that a smooth and continuous composite approximate two dimensional (2D) formation model 804 can be generated. Blending can be performed using, for example, linear horizontal distance based weighted averaging of approximate 2D formation models 600, 600(2), 600(4) in overlap regions 802, 802(2)” ([0102]: blending of multiple formation models uses techniques such as weighted averaging to generate a smooth and continuous formation model to obtain formation parameters (see [0039]; see also [0125]-[0127])); and
“Also, compared with the techniques used in associated with approximate 2D inversion, in full 2D inversion the response of each pixel column 902 is not independent of the response of the other columns 902, so λthl and λtvd correlate and the condition of λthl > λtvd enforced in approximate 2D inversion may be disregarded in full 2D inversion” ([0111]: response in each pixel column depends on responses of other pixel columns (analogous to reference pixelated model)).

The prior art of record, taken individually or in combination, fail to teach or suggest:
“comparing the plurality of pixelated models to determine one or more formation characteristics,”
in combination with all other limitations within the claim, as claimed and defined by the applicant.

Regarding claims 2-9 and 11-19. 
They are also allowed due to incorporation of the allowable subject matter recited in their corresponding independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
Claim Objections.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA CORDERO whose telephone number is (571)272-9969. The examiner can normally be reached 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW SCHECHTER can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LINA M CORDERO/Primary Examiner, Art Unit 2857